Plaintiff sued to recover for personal injuries as a result of an automobile collision. In a prior action plaintiff’s employer sued for property damage resulting from the same accident, and judgment was entered in favor of defendant. The judgment in the prior action has been pleaded as a bar to this action. Order denying defendant’s motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice, affirmed, with ten dollars costs and disbursements. (Haverhill v. International Railway Co., 217 App. Div. 521; affd., 244 N. Y. 582; Good Health Dairy Products Corp. v. Emery, 275 id. 14.) Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.